       Case 3:17-cv-04977-RS Document 288 Filed 05/21/20 Page 1 of 8




 1
   Herbert L. Terreri (SBN 169815)
 2 bert@terrerilaw.com
   Grace R. Neibaron (SBN 276128)
 3 grace@neibaronlaw.com
   The Law Offices of Herbert L. Terreri,
 4 A Professional Corporation
   235 Foss Creek Circle
 5 Healdsburg, CA 95448
   Tel: (707) 431-1933
 6 Fax: (707) 431-2769
 7 Former Attorneys for Plaintiff
   OPTRICS INC.
 8
                               UNITED STATES DISTRICT COURT
 9
                           NORTHERN DISTRICT OF CALIFORNIA
10
                                  SAN FRANCISCO DIVISION
11
12
     OPTRICS INC.,                                 Case No. 17-cv-04977-RS
13
                  Plaintiff,                       NEIBARON’S LIMITED OPPOSITION
14                                                 TO BARACUDA NETWORKS, INC.’S
           v.                                      MOTION FOR SANCTIONS
15
   BARRACUDA NETWORKS, INC., a                     Date: June 18, 2020
16 Delaware Corporation, and DOES 1 through        Time: 10:00AM
   10, inclusive,                                  Dept.: Courtroom G-15th Floor
17                                                 Judge: Hon. Magistrate Thomas S. Hixson
                  Defendant.
18

19
20
21
22
23
24
25
26
27
28
                                               1
        NEIBARON’S LIMITED OPPOSITION TO BARACUDA NETWORKS, INC.’S MOTION FOR SANCTIONS
                                   ; CASE NO. 17-CV-04977-RS (EDL)
     Case 3:17-cv-04977-RS Document 288 Filed 05/21/20 Page 2 of 8




 1                               TABLE OF CONTENTS

 2 MEMORANDUM OF POINTS AND AUTHORITIES
 3
     I.     INTRODUCTION………………………………………………………………………1
 4
     II.    ARGUMENTS…………………………………………………………………….……2
 5          a. Subpoena of Thoma Bravo………………………………………………………….3
            b. Subpoena of Karineh Khachatourian…………………...………………………..3, 4
 6
     III.   CONCLUSION…………………….…………………………………………………..4
 7
 8
 9
10
11
12
13
14
15
16

17
18

19
20
21
22
23
24
25
26
27
28
                                            i1

      NEIBARON’S LIMITED OPPOSITION TO BARACUDA NETWORKS, INC.’S MOTION FOR SANCTIONS
                                 ; CASE NO. 17-CV-04977-RS (EDL)
       Case 3:17-cv-04977-RS Document 288 Filed 05/21/20 Page 3 of 8




 1
 2
                                  TABLE OF AUTHORITIES
 3
     Cases                                                                           Page(s)
 4
 5 Primus Auto. Fin. Servs., Inc. v. Batarse,
   115 F.3d 644 (9th Cir.1997)……………………………….………………………………………2
 6
   Leon v. IDX Sys. Corp.,
 7 464 F.3d 951 (9th Cir.2006) )………………………………………………………………………2
 8
   Mount Hope Church v. Bash Back! ………………………………………………………...……2, 3
 9 705 F.3d 418 (9th Cir. 2012)
10 Other Authorities
11 Fed. R. Civ. P. 45………………………………………………………………………………...2, 3
12
     Rule 26(g)…………………………………………………………………………………...………4
13
14
15
16

17
18

19
20
21
22
23
24
25
26
27
28
                                               ii1

         NEIBARON’S LIMITED OPPOSITION TO BARACUDA NETWORKS, INC.’S MOTION FOR SANCTIONS
                                    ; CASE NO. 17-CV-04977-RS (EDL)
        Case 3:17-cv-04977-RS Document 288 Filed 05/21/20 Page 4 of 8




 1
 2                       MEMORANDUM OF POINTS AND AUTHORITIES
 3          I.      INTRODUCTION

 4          Grace R. Neibaron (“Neibaron”) was counsel for Plaintiff Optrics Inc. (“Optrics”) in the
 5 above referenced proceeding until February 28, 2020 when Judge Seeborg issued an order
 6 granting Terreri and Neibaron’s motion to withdraw (ECF No. 241). The order provided that “the
 7 motion to withdraw is granted, subject to the various conditions”. (ECF No. 241 at p. 7). The
 8 relevant conditions here are (1) “Terreri and Neibaron are ordered to appear at and participate in
 9 the motion for sanctions including filing an opposition brief addressing the allegations against
10 themselves as counsel”; and “Optrics’ may elect to allow Terreri and Neibaron to remain as
11 Optrics’ counsel for the limited purpose of representing it at the motion for sanctions. Otherwise,
12 Optrics must appear through substitute counsel.” (ECF No. 241 at pp. 5-6).
13          As to the second condition, Optrics’ retained attorney Chris Kao (“Kao”), who filed a
14 Notice of Appearance on April 13, 2020 to represent Optrics in this proceeding. (ECF. 258).
15 Terreri and Neibaron are informed by Kao that he is representing Optrics in this motion for
16 sanctions. (HLT Dec. ¶ 2). As such, this opposition will not address the allegations against

17 Optrics.
18          As to the first condition, this Opposition is limited to the allegations against Neibaron.

19 Terreri is filing a separate opposition to address the allegations against Terreri.
20          Neibaron cannot address many of the allegations relating to e-discovery because Neibaron
21 had limited involvement in the advising and participating in the e-discovery process on behalf of
22 Optrics. Neibaron did not draft or participate in the myriad of discovery letters, status updates and
23 hearings before the magistrate on the e-discovery issues except for the limited purpose of covering
24 for Terreri when he was on vacation. For example, Neibaron prepared Plaintiff’s Ex Parte
25 Application to Extend Time on August 13, 2019 while Terreri was on vacation. Terreri and
26 Optrics will be opposing the Motion for Sanctions on these issues.
27          Neibaron was directly involved in preparing the deposition subpoenas to Thoma Bravo and
28 Karineh Khachatourian. As such, Neibaron will address why Barracuda Networks Inc. (BNI) is
                                                  11
         NEIBARON’S LIMITED OPPOSITION TO BARACUDA NETWORKS, INC.’S MOTION FOR SANCTIONS
                                    ; CASE NO. 17-CV-04977-RS (EDL)
        Case 3:17-cv-04977-RS Document 288 Filed 05/21/20 Page 5 of 8




 1 not entitled to attorney fees or sanctions.
 2          II.     ARGUMENTS
 3          BNI is requesting monetary sanctions, under Rule 37(b)(2)(C) and under the Court’s

 4 inherent powers. (BNI Motion 23:17-21). Under its “inherent powers,” a district court may also
 5 award sanctions in the form of attorneys' fees against a party or counsel who acts “in bad faith,
 6 vexatiously, wantonly, or for oppressive reasons.” Primus Auto. Fin. Servs., Inc. v. Batarse, 115
 7 F.3d 644, 648 (9th Cir.1997). Before awarding sanctions pursuant to its inherent power, “the court
 8 must make an express finding that the sanctioned party's behavior ‘constituted or was tantamount
 9 to bad faith.’ ” Leon v. IDX Sys. Corp., 464 F.3d 951, 961 (9th Cir.2006). Rule 37 provides,
10 instead of or in addition to the orders above, the court must order the disobedient party, the
11 attorney advising that party, or both to pay the reasonable expenses, including attorney's fees,
12 caused by the failure, unless the failure was substantially justified or other circumstances make an
13 award of expenses unjust.
14          Pursuant to Fed. R. Civ. P. 45, “A party or attorney responsible for issuing and serving a
15 subpoena must take reasonable steps to avoid imposing undue burden or expense on a person
16 subject to the subpoena.” (emphasis added). “The issuing court must enforce this duty and impose

17 an appropriate sanction—which may include lost earnings and reasonable attorney's fees—on a
18 party or attorney who fails to comply.” Id. Sanctions for issuing a subpoena are in no way

19 supported merely because a party advocated a position in seeking discovery that lost in the end.
20 Mount Hope Church v. Bash Back!, 705 F.3d 418, 429 (9th Cir. 2012). The scope of permissible
21 sanctions under Rule 45(c)(1) should not be so broad as to chill or deter the vigorous advocacy on
22 which our civil justice system depends. Id at 429 – 430.
23          In Mount Hope Church, the court held that the party that obtained a subpoena seeking the
24 names of seven unknown protest participants, though quashed, did not impose and undue burden
25 on the person subject to the subpoena because the subpoena was narrowly tailored and in good
26 faith. Mount Hope Church v. Bash Back!, 705 F.3d 418, 429 (9th Cir. 2012).
27
28
                                                     21

         NEIBARON’S LIMITED OPPOSITION TO BARACUDA NETWORKS, INC.’S MOTION FOR SANCTIONS
                                    ; CASE NO. 17-CV-04977-RS (EDL)
        Case 3:17-cv-04977-RS Document 288 Filed 05/21/20 Page 6 of 8




 1              a. Subpoena of Thoma Bravo
 2          The subpoena of Thoma Bravo was made in good faith and narrowly tailored. Thoma
 3 Bravo purchased BNI in 2017. (https://www.thomabravo.com/press-releases/thoma-bravo-

 4 completes-acquisition-of-barracuda). During the negotiated purchase, BNI made several
 5 disclosures regarding its intellectual property relevant to several factual and legal issues
 6 surrounding Optrics’ termination and ownership of its intellectual property. (
 7 https://www.thomabravo.com/press-releases/barracuda-agrees-to-be-acquired-by-thoma-bravo-
 8 for-1.6-billion). Thoma Bravo’s counsel, Karineh Khachatourian, after meeting and conferring
 9 with Optrics’ counsel, Neibaron asserted that Thoma Bravo does not have any information on the
10 noticed deposition topics that BNI does not have. (ECF 141 at p. 2). Based on this assertion,
11 Optrics agreed to withdraw its subpoena without prejudice, such that Optrics had the option to
12 later depose Thoma Bravo if the information provided by BNI was insufficient. (ECF 141 at p. 2).
13          “The advisory committee's notes to another clause of Federal Rule of Civil Procedure 45
14 also support our reading of “undue burden.” In explaining the same language in section
15 (c)(3)(A)(iv), the advisory committee stated that ‘it might be an undue burden to compel an
16 adversary to attend trial as a witness if [they] are known to have no personal knowledge of matters

17 in dispute, especially if [they] would be required to incur substantial travel burdens.’” Mount Hope
18 Church v. Bash Back!, 705 F.3d 418, 427–28 (9th Cir. 2012) citing Fed.R.Civ.P. 45(c)(3)(A)(iv)

19 advisory committee's note.
20          Here, Thoma Bravo had personal knowledge of the matters, its office is located in San
21 Francisco where this Court is located, and its counsel is BNI’s counsel, Khachatourian familiar
22 with all of the topics in the Subpoena. There was no undue burden.
23              b. Subpoena of Karineh Khachatourian
24          The subpoena of Karineh Khachatourian (“Khachatourian”) was made in good faith and
25 narrowly tailored. “Given that the ‘undue burden’ language is limited to harms inflicted by
26 complying with the subpoena, it follows that other Rule 26(g) duties, acting consistent with
27 existing law or with good reason to change it and absent bad faith, relate to the subpoena process
28 and not to the adjudication of related follow-on issues, such as whether the subpoenaed
                                                    31
         NEIBARON’S LIMITED OPPOSITION TO BARACUDA NETWORKS, INC.’S MOTION FOR SANCTIONS
                                    ; CASE NO. 17-CV-04977-RS (EDL)
        Case 3:17-cv-04977-RS Document 288 Filed 05/21/20 Page 7 of 8




 1 information is potentially protected by a privilege. Mount Hope Church v. Bash Back!, 705 F.3d
 2 418, 428 (9th Cir. 2012). Optrics sought the deposition of Khachatourian was narrow in that
 3 Optrics requested only a limited amount of information that was easily accessible by

 4 Khachatourian. Khachatourian prior to the start of this litigation, acted as a fact finder in
 5 communications with j2’s counsel. Optrics sought to depose her to determine what BNI knew, i.e.,
 6 what Khachatourian communicated to BNI regarding the alleged sale of the CudaMail trademark
 7 and services to j2 by Optrics. (ECF 130 at p. 5). The request was made in good faith because the
 8 information was arguably non-privileged and could not accurately be obtained from another
 9 source. (ECF 130 at pp. 5-6). Though the Court ruled that the information from the calls could be
10 obtained from the other person on the telephone, the testimony as to what one said is different than
11 what one heard. (ECF 137). Moreover, this information was relevant to the 2017 termination of
12 Optrics as a reseller by BNI and attempt to steal Optrics’ intellectual property. (ECF 130 at p. 5).
13          Though, Optrics’ deposition subpoena of Khachatourian was quashed there was no undue
14 burden to BNI because it was made in good faith and narrowly tailored. As such, under Rule 45
15 BNI is not entitled to sanctions.
16          Neibaron did not act in bad faith in advising to subpoena the depositions of Khachatourian

17 and Thoma Bravo because there was no undue burden.
18          III.    CONCLUSION

19          For the forgoing reasons, Neibaron respectfully requests that the Court deny BNI’s Motion
20 for Sanction against Neibaron.
21
22
23
24
25
26
27
28
                                                      4
                                                       1
         NEIBARON’S LIMITED OPPOSITION TO BARACUDA NETWORKS, INC.’S MOTION FOR SANCTIONS
                                    ; CASE NO. 17-CV-04977-RS (EDL)
      Case 3:17-cv-04977-RS Document 288 Filed 05/21/20 Page 8 of 8




 1   Dated: May 21, 2020                     LAW OFFICES OF HERBERT L. TERRERI,
                                             APC
 2
 3
                                        By: /s/Grace R. Neibaron
 4                                          Grace Neibaron
 5                                           Former Attorney for Plaintiff,
                                             OPTRICS INC.
 6
 7
 8
 9
10
11
12
13
14
15
16

17
18

19
20
21
22
23
24
25
26
27
28
                                              5

       NEIBARON’S LIMITED OPPOSITION TO BARACUDA NETWORKS, INC.’S MOTION FOR SANCTIONS
                                  ; CASE NO. 17-CV-04977-RS (EDL)
